IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SALVADOR DEL CID LARA,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4918

NOEL'S PAINTING and
AMERISURE MUTUAL,

      Appellees.


_____________________________/

Opinion filed September 1, 2017.

An appeal from an order of Judge of Compensation Claims.
Jack A. Weiss, Judge.

Date of Accident: August 18, 2015.

Mark L. Zientz of Law Offices of Mark L. Zientz, P.A., Miami, for Appellant.

Daniel R. Goodman of Eraclides, Gelman, Hall, Indek, Goodman, Waters &
Traverso, Fort Myers, for Appellees.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.